Exhibit 10.1

 

Pogo Producing Company

 

6.875% Senior Subordinated Notes due 2017

 

Purchase Agreement

 

September 21, 2005

 

Goldman, Sachs & Co.,

As representative of the several Purchasers

named in Schedule I hereto,

c/o Goldman, Sachs & Co.,

85 Broad Street,

New York, New York 10004

 

Ladies and Gentlemen:

 

Pogo Producing Company, a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions stated herein, to issue and sell to the
Purchasers named in Schedule I hereto (the “Purchasers”) an aggregate of
$500,000,000 principal amount of the notes specified above (the “Notes”).  The
Notes will be issued under the Indenture to be dated as of September 23, 2005
(the “Indenture”) between the Company and The Bank of New York Trust Company,
N.A., as trustee (the “Trustee”).

 

The Company also proposes to use the net proceeds from its sale of the Notes
pursuant to this Purchase Agreement (this “Agreement”) as indicated in the
Offering Circular (as defined below), one of the potential uses being to finance
part of the costs of its acquisition of Northrock Resources Ltd., an Alberta
corporation (“Northrock”) and an indirect wholly-owned subsidiary of Unocal
Corporation, a Delaware corporation (“Unocal”), pursuant to the Share Purchase
Agreement (herein so called) dated as of July 8, 2005 among Unocal Canada
Limited, Unocal Canada Alberta Hub Limited, Unocal, Pogo Canada, ULC and the
Company. Unless otherwise expressly stated, references in this Agreement to the
transactions “contemplated” herein or hereby and other references of similar
import shall not include the pending acquisition of Northrock pursuant to the
Share Purchase Agreement.

 

1.             The Company represents and warrants to, and agrees with, each of
the Purchasers that:

 

(a)           A preliminary offering circular, dated September 20, 2005 (the
“Preliminary Offering Circular”) has been prepared, and an offering circular, to
be dated today (the “Offering Circular”), is being prepared, in connection with
the offering of the Notes.  Any reference to the Preliminary Offering Circular
or the Offering Circular shall be deemed to refer to and include each of the
Company’s Annual Report on Form 10-K, its Quarterly Reports on Form 10-Q and its
Current Reports on Form 8-K (excluding information therein that was furnished to
(and not filed with) the United States Securities and Exchange Commission (the
“Commission”)) that is specifically incorporated by reference therein as
indicated therein under “Available Information,”

 

--------------------------------------------------------------------------------


 

and any reference to the Preliminary Offering Circular or the Offering Circular,
as the case may be, as amended or supplemented, as of any specified date, shall
be deemed to include (i) any

 

--------------------------------------------------------------------------------


 

documents filed with the Commission pursuant to Section 13(a), 13(c) or 15(d) of
the United States Securities Exchange Act of 1934, as amended (the “Exchange
Act”) after the date of the Preliminary Offering Circular or the Offering
Circular, as the case may be, and prior to such specified date (excluding
information therein that was furnished to (and not filed with) the Commission)
and (ii) any Additional Issuer Information (as defined in Section 5(e))
furnished by the Company prior to the completion of the distribution by the
Purchasers of the Notes; and all documents filed under the Exchange Act and so
deemed to be included in the Preliminary Offering Circular or the Offering
Circular, as the case may be, or any amendment or supplement thereto are
hereinafter called the “Exchange Act Reports.”  The Exchange Act Reports, when
they were or are filed with the Commission, conformed or will conform in all
material respects to the applicable requirements of the Exchange Act and the
applicable rules and regulations of the Commission thereunder.  The Preliminary
Offering Circular or the Offering Circular and any amendments or supplements
thereto and the Exchange Act Reports did not and will not, as of their
respective dates, contain an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided,
however, that this representation and warranty shall not apply to any statements
or omissions made in reliance upon and in conformity with information furnished
in writing to the Company by a Purchaser through Goldman, Sachs & Co. expressly
for use therein;

 

(b)           Neither the Company nor any of its subsidiaries has sustained
since the date of the latest audited financial statements included in the
Offering Circular any material loss or material interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, otherwise than as set forth or contemplated in the Offering Circular;
and, since the respective dates as of which information is given in the Offering
Circular, there has not been any change in the capital stock (other than regular
quarterly dividends on the Company’s common stock or pursuant to employee
benefit plans or arrangements described in the Exchange Act Reports and in
effect on the date hereof) or long-term debt (other than under the Company’s
bank credit agreement or uncommitted money market lines of credit in effect on
the date hereof) of the Company or any of its subsidiaries, or any material
adverse change, or any development involving a prospective material adverse
change, in or affecting the general affairs, management, financial position,
shareholders’ equity or results of operations of the Company and its
subsidiaries taken as a whole, otherwise than as set forth or contemplated in
the Offering Circular;

 

(c)           The Company has been duly incorporated and is validly existing as
a corporation in good standing under the laws of the State of Delaware and has
the corporate power and authority to own, lease and operate its properties and
to conduct its business as described in the Offering Circular and to enter into
and perform its obligations under this Agreement; and the Company is duly
qualified as a foreign corporation to transact business and is in good standing
in each other jurisdiction in which such qualification is required, whether by
reason of the ownership or leasing of property or the conduct of business,
except where the failure so to qualify or to be in good standing would not
result in a material adverse change in the condition, financial or otherwise, or
in the earnings, business affairs or business prospects of the Company and its
subsidiaries considered as one enterprise, whether or not arising in the
ordinary course of business (a “Material Adverse Effect”);

 

3

--------------------------------------------------------------------------------


 

(d)           Each “significant subsidiary” (as such term is defined in
Rule 1-02 of Regulation S-X under the Exchange Act) of the Company as of the
date hereof (each a “Designated Subsidiary” and, collectively, the “Designated
Subsidiaries”) is identified on Schedule II hereto, has been duly formed or
incorporated and is validly existing as a corporation or other business entity
in good standing under the laws of the jurisdiction of its formation or
incorporation, has the corporate, partnership or company power and authority to
own, lease and operate its properties and to conduct its business as described
in the Offering Circular and is duly qualified as a foreign corporation or other
business entity to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a Material
Adverse Effect; all of the issued and outstanding capital stock or equivalent
equity interests of each Designated Subsidiary have been duly authorized and
validly issued, are fully paid and non-assessable and (except for directors’
qualifying shares or shares representing an immaterial equity interest that are
required under the laws of any foreign jurisdiction to be owned by others, and
except as set forth in the Offering Circular) are owned by the Company, directly
or through subsidiaries, free and clear of any security interest, mortgage,
pledge, lien, encumbrance or claim; and none of the outstanding shares of
capital stock or equivalent equity interests of the Designated Subsidiaries were
issued in violation of any preemptive or similar rights arising by operation of
law, or under the charter, by-laws or other comparable organizational documents
of any Designated Subsidiary or under any agreement to which the Company or any
Designated Subsidiary is a party;

 

(e)           Each of the Company and its subsidiaries has (i) generally
satisfactory title to its oil and gas properties, title investigations having
been carried out by the Company or its subsidiaries in accordance with the
practice in the oil and gas industry in the areas in which the Company and its
subsidiaries operate, (ii) good and marketable title to all other real property
owned by it to the extent necessary to carry on its business and (iii) good and
marketable title to all personal property owned by it, in each case free and
clear of all liens, encumbrances and defects except such as are described in the
Offering Circular or such as do not materially affect the value of the
properties of the Company and its subsidiaries, considered as one enterprise,
and do not interfere with the use made and proposed to be made of such
properties, by the Company and its subsidiaries, considered as one enterprise;
and all of the leases and subleases material to the business of the Company and
its subsidiaries, considered as one enterprise, and under which the Company or
any of its subsidiaries holds properties described in the Offering Circular, are
in full force and effect, and neither the Company nor any of its subsidiaries
has any notice of any material claim of any sort that has been asserted by
anyone adverse to the rights of the Company or its subsidiaries under any of the
leases or subleases mentioned above, or affecting or questioning the rights of
the Company or any subsidiary thereof to the continued possession of the leased
or subleased premises under any such lease or sublease;

 

(f)            The authorized, issued and outstanding capital stock of the
Company is as set forth in the Offering Circular in the column entitled “Actual”
under the caption “Capitalization” (except as indicated in the notes thereto
with respect to any subsequent issuances pursuant to employee or director
benefit plans referred to in the Offering Circular or pursuant to the exercise
of convertible securities or options referred to in the Offering Circular); and
the shares of issued and outstanding capital stock of the Company have been duly
authorized and validly issued and are fully paid and nonassessable, and none of
the outstanding shares of capital

 

4

--------------------------------------------------------------------------------


 

stock of the Company was issued in violation of the preemptive or other similar
rights of any securityholder of the Company;

 

(g)           The Notes, and notes having terms substantially identical to the
Notes other than the payment of additional interest (the “Exchange Notes”)
issuable in exchange for the Notes in an exchange offer (the “Exchange Offer”)
pursuant to the Registration Rights Agreement (as defined in
Section 1(h) below), have been duly authorized and, when issued and delivered
pursuant to this Agreement (in the case of the Notes) or, if and when issued and
delivered pursuant to the Registration Rights Agreement (in the case of the
Exchange Notes) and duly authenticated pursuant to the Indenture, will have been
duly executed, authenticated, issued and delivered and will constitute valid and
legally binding obligations of the Company entitled to the benefits provided by
the Indenture; the Indenture has been duly authorized by the Company and upon
execution and delivery by the parties thereto will (assuming the due
authorization, execution and delivery by the Trustee) constitute a valid and
legally binding instrument of the Company, enforceable against the Company in
accordance with its terms, except as limited by bankruptcy, insolvency,
moratorium, fraudulent transfer, reorganization and other similar laws of
general application affecting the rights and remedies of creditors and by
general equity principles (regardless of whether enforceability is considered in
a proceeding in equity or at law);

 

(h)           This Agreement has been duly authorized, executed and delivered by
the Company, and the exchange and registration rights agreement (the
“Registration Rights Agreement”), to be dated as of the Time of Delivery (as
defined below), has been duly authorized by the Company and, when duly executed
and delivered by the Company and the other parties thereto (assuming the due
authorization, execution and delivery by each party thereto other than the
Company), will be the valid and legally binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as limited
by bankruptcy, insolvency, moratorium, fraudulent transfer, reorganization and
other similar laws of general application affecting the rights and remedies of
creditors and by general equity principles (regardless of whether enforceability
is considered in a proceeding in equity or at law) and, as to rights of
indemnification and contribution, subject to principles of public policy or
federal or state securities laws relating thereto;

 

(i)            None of the transactions contemplated by this Agreement
(including, without limitation, the use of the proceeds from the sale of the
Notes) will violate or result in a violation of Section 7 of the Exchange Act,
or any regulation promulgated thereunder, including, without limitation,
Regulations T, U, and X of the Board of Governors of the Federal Reserve System;

 

(j)            Prior to the date of this Agreement, neither the Company nor any
of its affiliates has taken any action which is designed to or which has
constituted or which reasonably might have been expected to cause or result in
stabilization or manipulation of the price of any security of the Company in
connection with the offering of the Notes;

 

(k)           Neither the Company nor any of its subsidiaries is in violation of
its charter, by-laws or other governing documents, as applicable, or in default
in the performance or observance of any obligation, agreement, covenant or
condition contained in any contract, indenture, mortgage, deed of trust, loan or
credit agreement, note, lease or other agreement or instrument to which the
Company or its subsidiaries is a party or by which any of them may be bound, or
to which any of the property or assets of the Company or its subsidiaries is
subject

 

5

--------------------------------------------------------------------------------


 

(collectively, “Agreements and Instruments”) except for such violations or
defaults that have not resulted or would not result in a Material Adverse
Effect; and the execution, delivery and performance of this Agreement, the
Indenture and the Notes and any other agreement or instrument entered into or
issued or to be entered into or issued by the Company in connection with the
transactions contemplated hereby or thereby or in the Offering Circular
(including the Registration Rights Agreement) and the consummation of the
transactions contemplated herein and therein and in the Offering Circular
(including the issuance and sale of the Notes and the use of the proceeds from
the sale of the Notes as described in the Offering Circular under the caption
“Use of Proceeds”) and compliance by the Company with its obligations hereunder
do not and will not, whether with or without the giving of notice or passage of
time or both, conflict with or constitute a breach of, or default or a Repayment
Event (as defined below) under, or result in the creation or imposition of any
lien, charge or encumbrance upon any property or assets of the Company or its
subsidiaries pursuant to, the Agreements and Instruments (including, without
limitation, Section 13.2(d) of the Share Purchase Agreement), except for such
conflicts, breaches, Repayment Events, defaults, liens, charges or encumbrances
that, singly or in the aggregate, have not resulted or would not result in a
Material Adverse Effect, nor will such action result in any violation of the
provisions of any applicable law, statute, rule, regulation, judgment, order,
writ or decree of any government, government instrumentality or court, domestic
or foreign, having jurisdiction over the Company or its subsidiaries or any of
their assets or properties, except for such violations that, singly or in the
aggregate, have not resulted or would not result in a Material Adverse Effect,
or any violation of the provisions of the charter or by-laws of the Company or
the charter, by-laws or other comparable organizational documents of any of its
subsidiaries; as used herein, a “Repayment Event” means any event or condition
which gives the holder of any note, debenture or other evidence of indebtedness
(or any person acting on such holder’s behalf) the right to require the
repurchase, redemption or repayment of all or a portion of such indebtedness by
the Company or its subsidiaries;

 

(l)            No consent, approval, authorization, order, registration or
qualification of or with any such court or governmental agency or body is
required for the issue and sale of the Notes or the consummation by the Company
of the transactions contemplated by this Agreement or the Indenture, except for
the filing and effectiveness of one or more registration statements by the
Company with the Commission pursuant to the United States Securities Act of
1933, as amended (the “Act”) pursuant to the Registration Rights Agreement, the
qualification of the Indenture under the Trust Indenture Act of 1939 (“Trust
Indenture Act”) and such consents, approvals, authorizations, registrations or
qualifications as may be required under state securities or Blue Sky laws in
connection with the purchase and distribution of the Notes by the Purchasers;

 

(m)          The statements set forth in the Offering Circular under the caption
“Description of the Notes”, insofar as they purport to constitute a summary of
the terms of the Notes, under the caption “Certain United States Federal Income
Tax Considerations” insofar as they purport to describe the provisions of the
laws and documents referred to therein and under the caption “Underwriting”,
insofar as they purport to describe the provisions of this Agreement referred to
therein, are accurate and fair in all material respects;

 

(n)           Except as disclosed in the Offering Circular, there is no action,
suit or proceeding before or by any court or governmental agency or body,
domestic or foreign, now pending, or, to the knowledge of the Company,
threatened, against or affecting the Company or any subsidiary thereof which
might reasonably be expected to result in a Material Adverse Effect, or

 

6

--------------------------------------------------------------------------------


 

which might reasonably be expected to materially and adversely affect the
consummation of the transactions contemplated by this Agreement (including the
transactions contemplated by the Registration Rights Agreement) or the
performance by the Company of its obligations hereunder;

 

(o)           When the Notes are issued and delivered pursuant to this
Agreement, no Notes will be of the same class (within the meaning of Rule 144A
under the Act) as securities which are listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in a U.S. automated
inter-dealer quotation system;

 

(p)           The Company is subject to Section 13 or 15(d) of the Exchange Act;

 

(q)           The Company is not, and after giving effect to the offering and
sale of the Notes, will not be an “investment company” or an entity “controlled”
by an “investment company,” as such terms are defined in the United States
Investment Company Act of 1940, as amended (the “Investment Company Act”);

 

(r)            Neither the Company nor any person acting on its behalf (other
than the Purchasers, for whom the Company makes no representation) has offered
or sold the Notes by means of any general solicitation or general advertising
within the meaning of Rule 502(c) under the Act or, with respect to Notes sold
outside the United States to non-U.S. persons (as defined in Rule 902 under the
Act), by means of any directed selling efforts within the meaning of Rule 902
under the Act, and the Company, any affiliate of the Company and any person
acting on its or their behalf (other than the Purchasers, for whom the Company
makes no representation) have complied with and will implement the “offering
restrictions” within the meaning of such Rule 902 to the extent applicable to
them;

 

(s)           Within the preceding six months, neither the Company nor any other
person acting on its behalf has offered or sold to any person any Notes, or any
securities of the Company of the same or a similar class as the Notes, other
than Notes offered or sold to the Purchasers hereunder and the 2015 Notes (as
defined in the Offering Circular); and the Company will take reasonable
precautions designed to insure that any offer or sale, direct or indirect, in
the United States or to any U.S. person (as defined in Rule 902 under the Act)
of any Notes or any substantially similar security issued by the Company, within
six months subsequent to the date on which the distribution of the Notes has
been completed (as notified to the Company by Goldman, Sachs & Co. or, in the
absence of any such notification, such date shall be deemed to be 20 days after
the Time of Delivery), is made under restrictions and other circumstances
reasonably designed not to affect the status of the offer and sale of the Notes
in the United States and to U.S. persons contemplated by this Agreement as
transactions exempt from the registration provisions of the Act (it being
acknowledged that the Company may conduct an exchange offer with respect to, or
otherwise cause to be registered with the Commission for resale by the holders,
the 2015 Notes in accordance with the exchange and registration rights agreement
relating thereto);

 

(t)            PricewaterhouseCoopers LLP, who have audited certain financial
statements of the Company and its subsidiaries and have audited the Company’s
internal control over financial reporting and management’s assessment thereof as
of December 31, 2004 and who have audited certain financial statements of
Northrock and its subsidiaries, are an independent registered public accounting
firm with respect to each of the Company and Northrock within the

 

7

--------------------------------------------------------------------------------


 

meaning of the Act and the rules and regulations thereunder adopted by the
Commission and the Public Accounting Oversight Board (United States);

 

(u)           The Company maintains a system of internal control over financial
reporting (as such term is defined in Rule
13a-15(f) of the Exchange Act) that complies with the requirements of the
Exchange Act and has been designed by the Company’s principal executive officer
and principal financial officer, or under their supervision, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles; and based on the Company’s evaluation
of its internal control over financial reporting under the framework in Internal
Control—Integrated Framework issued by the Committee of Sponsoring Organizations
of the Treadway Commission, the Company’s management concluded that its internal
control over financial reporting was effective as of December 31, 2004;

 

(v)           Since December 31, 2004, the date of the latest audited financial
statements of the Company incorporated by reference in the Offering Circular,
there has been no change in the Company’s internal control over financial
reporting that has materially affected, or is reasonably likely to materially
affect, the Company’s internal control over financial reporting;

 

(w)          The Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-15(e) of the Exchange Act) that comply with the
requirements of the Exchange Act, such disclosure controls and procedures have
been designed to ensure that material information relating to the Company,
including its consolidated subsidiaries, is made known to the Company’s
principal executive officer and principal financial officer by others within
those entities and such disclosure controls and procedures are effective to
ensure that the information required to be disclosed by the Company in the
reports that it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in Commission
rules and forms;

 

(x)            The historical financial statements of the Company, together with
the related schedules and notes, included in the Offering Circular present
fairly the financial position of the Company and its consolidated subsidiaries
at the dates indicated and the statements of operations, shareholders’ equity
and cash flows of the Company and its consolidated subsidiaries for the periods
specified; and said financial statements have been prepared in conformity with
generally accepted accounting principles in the United States (“GAAP”) applied
on a consistent basis throughout the periods involved, except as noted therein;

 

(y)           To the knowledge of the Company, (i) the historical financial
statements of Northrock, together with the related schedules and notes, included
in the Offering Circular present fairly the financial position of Northrock and
its consolidated subsidiaries at the dates indicated and the statements of
operations, shareholders’ equity and cash flows of Northrock and its
consolidated subsidiaries for the periods specified and (ii) said financial
statements have been prepared in conformity with GAAP applied on a consistent
basis throughout the periods involved, except as noted therein;

 

(z)            The pro forma financial information included in the Offering
Circular has been prepared on a basis consistent with the historical financial
statements from which it has been derived, includes all material adjustments to
the historical financial information required by Rule 11-02 of Regulation S-X
under the Act and the Exchange Act to reflect the transactions

 

8

--------------------------------------------------------------------------------


 

described in the Offering Circular, gives effect to assumptions made on a
reasonable basis and fairly presents the transactions described in the Offering
Circular;

 

(aa)         The Company and its subsidiaries possess such permits, licenses,
approvals, consents and other authorizations (collectively, “Governmental
Licenses”) issued by the appropriate federal, state, local or foreign regulatory
agencies or bodies necessary to conduct the business now operated by them,
except where the failure to possess such Governmental Licenses, would not,
singly or in the aggregate, have a Material Adverse Effect; the Company and its
subsidiaries are in compliance with the terms and conditions of all such
Governmental Licenses, except where the failure so to comply would not, singly
or in the aggregate, have a Material Adverse Effect; all of the Governmental
Licenses are valid and in full force and effect, except where the invalidity of
such Governmental Licenses or the failure of such Governmental Licenses to be in
full force and effect would not have a Material Adverse Effect; and neither the
Company nor any of its subsidiaries has received any notice of proceedings
relating to the revocation or modification of any such Governmental Licenses
which, singly or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would reasonably be expected to result in a Material Adverse
Effect;

 

(bb)         The Company and its subsidiaries have filed all necessary federal,
state and foreign income and franchise tax returns or have timely requested
extensions thereof and have paid all taxes shown as due thereon or made adequate
reserve or provision therefor; and other than tax deficiencies which the Company
or any subsidiary is contesting in good faith and for which the Company or such
subsidiary has provided adequate reserves, there is no tax deficiency that has
been asserted against the Company or any subsidiary that would individually or
in the aggregate have a Material Adverse Effect;

 

(cc)         Except as described in the Offering Circular and except for such
matters as would not, singly or in the aggregate, result in a Material Adverse
Effect, (A) neither the Company nor any of its subsidiaries is in violation of
any federal, state, local or foreign statute, law, rule, regulation, ordinance,
code, policy or rule of common law or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, relating to pollution or protection of human health, the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including, without
limitation, laws and regulations relating to the release or threatened release
of chemicals, pollutants, contaminants, wastes, toxic substances, hazardous
substances, petroleum or petroleum products (collectively, “Hazardous
Materials”) or to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials (collectively,
“Environmental Laws”), (B) the Company and its subsidiaries have all permits,
authorizations and approvals required under any applicable Environmental Laws
and are each in compliance with their requirements, (C) there are no pending or,
to the knowledge of the Company, threatened administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigations or proceedings relating to any
Environmental Law against the Company or any of its subsidiaries and (D) there
are no events or circumstances that might reasonably be expected to form the
basis of an order for clean-up or remediation, or an action, suit or proceeding
by any private party or governmental body or agency, against or affecting the
Company or any of its subsidiaries relating to Hazardous Materials or
Environmental Laws;

 

9

--------------------------------------------------------------------------------


 

(dd)         No labor dispute with the employees of the Company or its
subsidiaries exists or, to the knowledge of the Company, is imminent, which, in
either case, may reasonably be expected to result in a Material Adverse Effect;
and

 

(ee)         Subject to compliance by the Purchasers with the representations,
warranties and agreements set forth in Section 3 and Annex I, it is not
necessary in connection with the offer, sale and delivery of the Notes to the
Purchasers and the Purchasers’ subsequent sales to QIBs (as defined below) or
pursuant to Annex I in the manner contemplated by this Agreement and the
Offering Circular to register the Notes under the Act or to qualify the
Indenture under the Trust Indenture Act.

 

2.             Subject to the terms and conditions herein set forth, the Company
agrees to issue and sell to each of the Purchasers, and each of the Purchasers
agrees, severally and not jointly, to purchase from the Company, at a purchase
price of 98.125% of the principal amount thereof, plus accrued interest, if any,
from September 23, 2005 to the Time of Delivery hereunder, the principal amount
of Notes set forth opposite the name of such Purchaser in Schedule I hereto.

 

3.             Upon the authorization by you of the release of the Notes, the
several Purchasers propose to offer the Notes for sale upon the terms and
conditions set forth in this Agreement and the Offering Circular and each
Purchaser hereby represents and warrants to, and agrees with the Company that:

 

(a)           It will offer and sell the Notes only to:  (i) persons who it
reasonably believes are “qualified institutional buyers” (“QIBs”) within the
meaning of Rule 144A under the Act in transactions meeting the requirements of
Rule 144A or (ii) upon the terms and conditions set forth in Annex I to this
Agreement;

 

(b)           It is an institutional “accredited investor” within the meaning of
Rule 501 under the Act; and

 

(c)           It will not offer or sell the Notes by any form of general
solicitation or general advertising, including but not limited to the methods
described in Rule 502(c) under the Act.

 

4.             (a)  The Notes to be purchased by each Purchaser hereunder will
be represented by one or more definitive global Notes in book-entry form which
will be deposited by or on behalf of the Company with The Depository Trust
Company (“DTC”) or its designated custodian.  The Company will deliver the Notes
to Goldman, Sachs & Co., for the account of each Purchaser, against payment by
or on behalf of such Purchaser of the purchase price therefor by wire transfer
to the account of the Company of same day funds, by causing DTC to credit the
Notes to the account of Goldman, Sachs & Co. at DTC.  The time and date of such
delivery and payment shall be 9:30 a.m., New York City time, on September 23,
2005 or such other time and date as Goldman, Sachs & Co. and the Company may
agree upon in writing.  Such time and date are herein called the “Time of
Delivery”.

 

(b)           The documents to be delivered at the Time of Delivery by or on
behalf of the parties hereto pursuant to Section 7 hereof, including the
cross-receipt for the Notes and any additional documents requested by the
Purchasers pursuant to Section 7(j) hereof, will be delivered at such time and
date at the offices of Baker Botts L.L.P., 910 Louisiana, Houston, Texas 77002
(the “Closing Location”), and the Notes will be delivered to the Trustee as

 

10

--------------------------------------------------------------------------------


 

custodian for DTC, all at the Time of Delivery.  A meeting will be held at the
Closing Location at 5:00 p.m., Houston time, on the New York Business Day next
preceding the Time of Delivery, at which meeting the final drafts of the
documents to be delivered pursuant to the preceding sentence will be available
for review by the parties hereto.  For the purposes of this Section 4, “New York
Business Day” shall mean each Monday, Tuesday, Wednesday, Thursday and Friday
which is not a day on which banking institutions in New York are generally
authorized or obligated by law or executive order to close.

 

5.             The Company agrees with each of the Purchasers:

 

(a)           To prepare the Offering Circular in a form approved by you; to
make no amendment or any supplement to the Offering Circular which shall be
reasonably disapproved by you promptly after reasonable notice thereof; and to
furnish you with copies thereof;

 

(b)           Promptly from time to time to take such action as you may
reasonably request to qualify the Notes for offering and sale under the
securities laws of such jurisdictions as you may request and to comply with such
laws so as to permit the continuance of sales and dealings therein in such
jurisdictions for so long as may be necessary to complete the distribution of
the Notes, provided that in connection therewith the Company shall not be
required to qualify as a foreign corporation or to file a general consent to
service of process in any jurisdiction or to qualify as a dealer in securities
in any U.S. jurisdiction in which it is not so qualified or to subject itself to
taxation in respect of doing business in any jurisdiction in which it is not
otherwise so subject;

 

(c)           To furnish the Purchasers with copies of each amendment or
supplement to the Offering Circular and additional written and electronic copies
of the Offering Circular and such amendments or supplements in such quantities
as you may from time to time reasonably request, and if, at any time prior to
the earlier of the effectiveness of a registration statement filed in accordance
with the Registration Rights Agreement or the expiration of nine months after
the date of the Offering Circular, any event shall have occurred as a result of
which the Offering Circular as then amended or supplemented would include an
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made when such Offering Circular is delivered, not misleading,
or, if for any other reason it shall be necessary or desirable during such same
period to amend or supplement the Offering Circular, to notify you and upon your
request to prepare and furnish without charge to each Purchaser and to any
dealer in Notes as many written and electronic copies as you may from time to
time reasonably request of an amended Offering Circular or a supplement to the
Offering Circular which will correct such statement or omission or effect such
compliance;

 

(d)           During the period beginning from the date hereof and continuing
for 90 days thereafter, the Company will not, and will not permit any of its
subsidiaries or other “affiliates” (as defined in Rule 405 under the Act) over
which it exercises management or voting control or any person acting on its
behalf, to offer, sell, contract to sell or otherwise dispose of, except as
provided hereunder, any securities that are substantially similar to the Notes
(other than as provided for in the Registration Rights Agreement), without the
prior written consent of Goldman, Sachs & Co.;

 

(e)           At any time when the Company is not subject to Section 13 or
15(d) of the Exchange Act, for the benefit of holders from time to time of
Notes, to furnish at its expense,

 

11

--------------------------------------------------------------------------------


 

upon request, to holders of Notes and prospective purchasers of Notes,
information (the “Additional Issuer Information”) satisfying the requirements of
subsection (d)(4)(i) of Rule 144A under the Act, unless all the Notes are no
longer “restricted securities” within the meaning of Rule 144(a)(3) under the
Act or may be sold under Rule 144(k) under the Act;

 

(f)            To execute and deliver the Registration Rights Agreement in the
form previously agreed upon and, if conducted, to comply with all applicable
federal and state securities laws in connection with the Exchange Offer;

 

(g)           To use its reasonable best efforts to cause the Notes to be
eligible for the PORTAL trading system of the National Association of Securities
Dealers, Inc.;

 

(h)           During the period of five years after the Time of Delivery, the
Company will furnish or will make generally available via the EDGAR System to
Goldman, Sachs & Co. and, upon request, to each of the other Purchasers,
promptly upon their becoming available, copies of (i) all reports or other
publicly available information that the Company shall mail or otherwise make
available to its public stockholders and (ii) all reports, financial statements
and proxy or information statements filed by the Company with the Commission or
any national securities exchange and such other publicly available information
concerning the Company and its subsidiaries including, without limitation, press
releases, as the Purchasers may reasonably request;

 

(i)            During the period of two years after the Time of Delivery, the
Company will not, and will not permit any of its “affiliates” (as defined in
Rule 144 under the Act) to, resell any of the Notes which constitute “restricted
securities” under Rule 144 that have been reacquired by any of them;

 

(j)            To comply with all agreements set forth in the representation
letter of the Company to DTC relating to the approval of the Notes by DTC for
“book-entry” transfer;

 

(k)           To advise the Purchasers promptly, and, if requested by the
Purchasers, confirm such advice in writing, of the issuance by any state
securities commission of any stop order suspending the qualification or
exemption of any of the Notes for offering or sale in any jurisdiction, or the
initiation of any proceeding for such purpose by any state securities commission
or other regulatory authority, and to use its reasonable best efforts to prevent
the issuance of any stop order or order suspending the qualification or
exemption of any of the Notes under any state securities or Blue Sky laws, and
if, at any time, any state securities commission or other regulatory authority
shall issue an order suspending the qualification or exemption of any of the
Notes under any state securities or Blue Sky laws, to use its reasonable best
efforts to obtain the withdrawal or lifting of such order at the earliest
possible time; and

 

(l)            To use the net proceeds received by it from the sale of the Notes
pursuant to this Agreement in the manner specified in the Offering Circular
under the caption “Use of Proceeds”.

 

6.             The Company covenants and agrees with the several Purchasers that
the Company will pay or cause to be paid the following: (i) the fees,
disbursements and expenses of the Company’s counsel and accountants in
connection with the issue of the Notes, and the Exchange Notes and all other
expenses in connection with the preparation, printing and filing of

 

12

--------------------------------------------------------------------------------


 

the Preliminary Offering Circular and the Offering Circular and any amendments
and supplements thereto and the mailing and delivering of copies thereof to the
Purchasers and dealers; (ii) the cost of printing or producing any Agreement
among Purchasers, this Agreement, the Indenture, closing documents (including
any compilations thereof) and any other documents in connection with the
offering, purchase, sale and delivery of the Notes; (iii) all expenses in
connection with the qualification of the Notes for offering and sale under state
securities laws as provided in Section 5(b) hereof; (iv) any fees charged by
securities rating services for rating the Notes; (v) the cost of preparing and
delivering the Notes and the Exchange Notes; (vi) the fees and expenses of the
Trustee and any agent of the Trustee and the fees and disbursements of counsel
for the Trustee in connection with the Indenture, the Notes and the Exchange
Notes; (vii) any cost incurred in connection with the designation of the Notes
for trading in PORTAL and (viii) all other costs and expenses incident to the
performance of its obligations hereunder which are not otherwise specifically
provided for in this Section.  It is understood, however, that, except as
provided in this Section, and Sections 8 and 11 hereof, the Purchasers will pay
all of their own costs and expenses, including the fees, disbursements and
expenses of their counsel, transfer taxes on resale of any of the Notes by them,
and any advertising expenses connected with any offers they may make.

 

7.             The obligations of the Purchasers hereunder shall be subject, in
their discretion, to the condition that all representations and warranties and
other statements of the Company as set forth herein are, at and as of the Time
of Delivery, true and correct, the condition that the Company shall have
performed all of its obligations hereunder theretofore to be performed, and the
following additional conditions:

 

(a)           Vinson & Elkins L.L.P., counsel for the Purchasers, shall have
furnished to you such opinion or opinions, dated the Time of Delivery, with
respect to the matters covered in paragraphs (i), (iii), (iv), (v), (vi) and
(viii) of Exhibit A-1 hereto as well as such other related matters as you may
reasonably request, and such counsel shall have received such papers and
information as they may reasonably request to enable them to pass upon such
matters;

 

(b)           (i) Baker Botts L.L.P., counsel for the Company, shall have
furnished to you their written opinion, dated the Time of Delivery, in form and
substance reasonably satisfactory to you, to the effect set forth in Exhibit A-1
hereto and (ii) Michael J. Killelea, Vice President and General Counsel of the
Company, shall have furnished to you his written opinion, dated the Time of
Delivery, in form and substance reasonably satisfactory to you, to the effect
set forth in Exhibit A-2 hereto;

 

(c)           (i) On the date of the Offering Circular prior to the execution of
this Agreement, PricewaterhouseCoopers LLP shall have furnished to you a letter
or letters, dated the date of delivery thereof, in form and substance reasonably
satisfactory to you, containing statements and information of the type
ordinarily included in accountants’ “comfort letters” to initial purchasers with
respect to the financial statements of both the Company and Northrock and
certain other financial information contained in the Offering Circular and
(ii) at the Time of Delivery, PricewaterhouseCoopers LLP shall have furnished to
you a letter or letters, dated the date of delivery thereof, to the effect that
they reaffirm the statements made in their letter or letters furnished pursuant
to the preceding clause (i), except that the specified date referred to shall be
a date not more than three business days prior to the Time of Delivery;

 

13

--------------------------------------------------------------------------------


 

(d)           At the Time of Delivery, Ryder Scott Company, L.P. shall have
furnished to you a letter or letters regarding certain information with respect
to oil and natural gas reserves associated with the oil and natural gas
properties of each of the Company and Northrock, such letter or letters to be
dated the date of delivery thereof and in the form and substance reasonably
satisfactory to you;

 

(e)           At the Time of Delivery, Miller and Lents, Ltd. shall have
furnished to you a letter regarding certain information with respect to oil and
natural gas reserves associated with the Company’s oil and natural gas
properties dated the date of delivery thereof in the form and substance
reasonably satisfactory to you;

 

(f)            (i) Neither the Company nor any of its subsidiaries shall have
sustained since the date of the latest audited financial statements included in
the Offering Circular any loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the Offering Circular and (ii) since the
respective dates as of which information is given in the Offering Circular,
there shall not have been any change in the capital stock (other than regular
quarterly dividends on the Company’s common stock or pursuant to employee
benefit plans or arrangements described in the Exchange Act Reports and in
effect on the date hereof) or long-term debt (other than under the Company’s
bank credit agreement or uncommitted money market lines of credit in effect on
the date hereof) of the Company or any of its subsidiaries, or any change, or
any development involving a prospective change, in or affecting the general
affairs, management, financial position, shareholders’ equity or results of
operations of the Company and its subsidiaries taken as a whole, otherwise than
as set forth or contemplated in the Offering Circular, the effect of which, in
any such case described in clause (i) or (ii), is in the judgment of the
Purchasers so material and adverse as to make it impracticable or inadvisable to
proceed with the offering or the delivery of the Notes on the terms and in the
manner contemplated in this Agreement and in the Offering Circular;

 

(g)           On or after the date hereof (i) no downgrading shall have occurred
in the rating accorded the Company’s debt securities by any “nationally
recognized statistical rating organization,” as that term is defined by the
Commission for purposes of Rule 436(g)(2) under the Act and (ii) no such
organization shall have publicly announced that it has under surveillance or
review, with possible negative implications, its rating of any of the Company’s
debt securities;

 

(h)           On or after the date hereof there shall not have occurred any of
the following: (i) a suspension or material limitation in trading in securities
generally on the New York Stock Exchange (“NYSE”); (ii) a suspension or material
limitation in trading in the Company’s common stock on the NYSE; (iii) a general
moratorium on commercial banking activities declared by either Federal or New
York or Texas State authorities or a material disruption in commercial banking
or securities settlement or clearance services in the United States; (iv) the
outbreak or escalation of hostilities involving the United States or the
declaration by the United States of a national emergency or war or (v) the
occurrence of any other calamity or crisis or any change in financial, political
or economic conditions in the United States or elsewhere, if the effect of any
such event specified in clause (iv) or (v) in the judgment of the Purchasers
makes it impracticable or inadvisable to proceed with the offering or the
delivery of the Notes on the terms and in the manner contemplated in the
Offering Circular;

 

14

--------------------------------------------------------------------------------


 

(i)            The Notes shall have been designated for trading on PORTAL; and

 

(j)            The Company shall have furnished or caused to be furnished to you
at the Time of Delivery certificates of officers of the Company reasonably
satisfactory to you as to the accuracy of the representations and warranties of
the Company herein at and as of the Time of Delivery, as to the performance by
the Company of all of its obligations hereunder to be performed at or prior to
the Time of Delivery, as to the matters set forth in subsections (f) and (g) of
this Section 7 and as to such other matters as you may reasonably request.

 

8.             (a) The Company will indemnify and hold harmless each Purchaser
against any losses, claims, damages or liabilities, joint or several, to which
such Purchaser may become subject, under the Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in any Preliminary Offering Circular or the Offering
Circular, or any amendment or supplement thereto, or arise out of or are based
upon the omission or alleged omission to state therein a material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading, and will reimburse each Purchaser for any legal or
other expenses reasonably incurred by such Purchaser in connection with
investigating or defending any such action or claim as such expenses are
incurred; provided, however, that the Company shall not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in any Preliminary Offering Circular or the Offering
Circular or any such amendment or supplement in reliance upon and in conformity
with written information furnished to the Company by any Purchaser through
Goldman, Sachs & Co. expressly for use therein.

 

(b)           Each Purchaser will indemnify and hold harmless the Company
against any losses, claims, damages or liabilities to which the Company may
become subject, under the Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in any Preliminary Offering Circular or the Offering Circular, or any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, in each case to the extent, but only to the extent, that such
untrue statement or alleged untrue statement or omission or alleged omission was
made in any Preliminary Offering Circular or the Offering Circular or any such
amendment or supplement in reliance upon and in conformity with written
information furnished to the Company by such Purchaser through Goldman, Sachs &
Co. expressly for use therein; and will reimburse the Company for any legal or
other expenses reasonably incurred by the Company in connection with
investigating or defending any such action or claim as such expenses are
incurred.

 

(c)           Promptly after receipt by an indemnified party under
subsection (a) or (b) above of notice of the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify the indemnifying party in
writing of the commencement thereof; but the omission so to notify the
indemnifying party shall not relieve it from any liability hereunder to the
extent it is not materially prejudiced as a result thereof and in any event
shall not relieve it from any liability which it may have to any indemnified
party otherwise than under such subsection.  In case any such action

 

15

--------------------------------------------------------------------------------


 

shall be brought against any indemnified party and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with a single counsel (in addition to any local counsel) reasonably
satisfactory to such indemnified party (who shall not, except with the consent
of the indemnified party, be counsel to the indemnifying party), and, after
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof, the indemnifying party shall not be liable to
such indemnified party under such subsection for any legal expenses of other
counsel or any other expenses, in each case subsequently incurred by such
indemnified party, in connection with the defense thereof other than reasonable
costs of investigation.  No indemnifying party shall, without the written
consent of the indemnified party, effect the settlement or compromise of, or
consent to the entry of any judgment with respect to, any pending or threatened
action or claim in respect of which indemnification or contribution may be
sought hereunder (whether or not the indemnified party is an actual or potential
party to such action or claim) unless such settlement, compromise or judgment
(i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to, or an admission of, fault, culpability or a failure to act, by
or on behalf of any indemnified party.

 

(d)           If the indemnification provided for in this Section 8 is
unavailable to or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and the Purchasers on
the other from the offering of the Notes.  If, however, the allocation provided
by the immediately preceding sentence is not permitted by applicable law or if
the indemnified party failed to give the notice required under
subsection (c) above, then each indemnifying party shall contribute to such
amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company on the one hand and the Purchasers on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities (or actions in respect thereof), as well as any
other relevant equitable considerations.  The relative benefits received by the
Company on the one hand and the Purchasers on the other shall be deemed to be in
the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Company bear to the total underwriting
discounts and commissions received by the Purchasers, in each case as set forth
in the Offering Circular or herein.  The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company on the one hand or the Purchasers
on the other and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.  The Company
and the Purchasers agree that it would not be just and equitable if contribution
pursuant to this subsection (d) were determined by pro rata allocation (even if
the Purchasers were treated as one entity for such purpose) or by any other
method of allocation which does not take account of the equitable considerations
referred to above in this subsection (d).  The amount paid or payable by an
indemnified party as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above in this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action

 

16

--------------------------------------------------------------------------------


 

or claim.  Notwithstanding the provisions of this subsection (d), no Purchaser
shall be required to contribute any amount in excess of the amount by which the
total price at which the Notes underwritten by it and distributed to investors
were offered to investors exceeds the amount of any damages which such Purchaser
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. The Purchasers’ obligations in this
subsection (d) to contribute are several in proportion to their respective
underwriting obligations and not joint.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

(e)           The obligations of the Company under this Section 8 shall be in
addition to any liability which the Company may otherwise have and shall extend,
upon the same terms and conditions, to each person, if any, who controls any
Purchaser within the meaning of the Act; and the obligations of the Purchasers
under this Section 8 shall be in addition to any liability which the respective
Purchasers may otherwise have and shall extend, upon the same terms and
conditions, to each officer and director of the Company and to each person, if
any, who controls the Company within the meaning of the Act.

 

9.             (a) If any Purchaser shall default in its obligation to purchase
the Notes which it has agreed to purchase hereunder, you may in your discretion
arrange for you or another party or other parties to purchase such Notes on the
terms contained herein.  If within thirty-six hours after such default by any
Purchaser you do not arrange for the purchase of such Notes, then the Company
shall be entitled to a further period of thirty-six hours within which to
procure another party or other parties satisfactory to you to purchase such
Notes on such terms.  In the event that, within the respective prescribed
periods, you notify the Company that you have so arranged for the purchase of
such Notes, or the Company notifies you that it has so arranged for the purchase
of such Notes, you or the Company shall have the right to postpone the Time of
Delivery for a period of not more than seven days, in order to effect whatever
changes may thereby be made necessary in the Offering Circular, or in any other
documents or arrangements, and the Company agrees to prepare promptly any
amendments to the Offering Circular which in your opinion may thereby be made
necessary.  The term “Purchaser” as used in this Agreement shall include any
person substituted under this Section with like effect as if such person had
originally been a party to this Agreement with respect to such Notes.

 

(b)           If, after giving effect to any arrangements for the purchase of
the Notes of a defaulting Purchaser or Purchasers by you and the Company as
provided in subsection (a) above, the aggregate principal amount of such Notes
which remains unpurchased does not exceed one-eleventh of the aggregate
principal amount of all the Notes, then the Company shall have the right to
require each non-defaulting Purchaser to purchase the principal amount of Notes
which such Purchaser agreed to purchase hereunder and, in addition, to require
each non-defaulting Purchaser to purchase its pro rata share (based on the
principal amount of Notes which such Purchaser agreed to purchase hereunder) of
the Notes of such defaulting Purchaser or Purchasers for which such arrangements
have not been made; but nothing herein shall relieve a defaulting Purchaser from
liability for its default.

 

(c)           If, after giving effect to any arrangements for the purchase of
the Notes of a defaulting Purchaser or Purchasers by you and the Company as
provided in subsection (a) above, the aggregate principal amount of Notes which
remains unpurchased exceeds one-eleventh of the aggregate principal amount of
all the Notes, or if the Company shall not

 

17

--------------------------------------------------------------------------------


 

exercise the right described in subsection (b) above to require non-defaulting
Purchasers to purchase Notes of a defaulting Purchaser or Purchasers, then this
Agreement shall thereupon terminate, without liability on the part of any
non-defaulting Purchaser or the Company, except for the expenses to be borne by
the Company and the Purchasers as provided in Section 6 hereof and the indemnity
and contribution agreements in Section 8 hereof; but nothing herein shall
relieve a defaulting Purchaser from liability for its default.

 

10.           The respective indemnities, agreements, representations,
warranties and other statements of the Company and the several Purchasers, as
set forth in this Agreement or made by or on behalf of them, respectively,
pursuant to this Agreement, shall remain in full force and effect, regardless of
any investigation (or any statement as to the results thereof) made by or on
behalf of any Purchaser or any controlling person of any Purchaser, or the
Company, or any officer or director or controlling person of the Company, and
shall survive delivery of and payment for the Notes.

 

11.           If this Agreement shall be terminated pursuant to Section 9
hereof, the Company shall not then be under any liability to any Purchaser
except as provided in Sections 6 and 8 hereof; but, if for any other reason, the
Notes are not delivered by or on behalf of the Company as provided herein, the
Company will reimburse the Purchasers through you for all out-of-pocket expenses
approved in writing by you, including fees and disbursements of counsel,
reasonably incurred by the Purchasers in making preparations for the purchase,
sale and delivery of the Notes, but the Company shall then be under no further
liability to any Purchaser except as provided in Sections 6 and 8 hereof.

 

12.           In all dealings hereunder, you shall act on behalf of each of the
Purchasers, and the parties hereto shall be entitled to act and rely upon any
statement, request, notice or agreement on behalf of any Purchaser made or given
by you jointly or by Goldman, Sachs & Co. on behalf of you as the Purchasers.

 

All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Purchasers shall be delivered or sent by mail, telex or facsimile
transmission to you as the Purchasers in care of Goldman, Sachs & Co., 85 Broad
Street, New York, New York 10004, Attention: Registration Department; and if to
the Company shall be delivered or sent by mail or facsimile transmission to the
address of the Company set forth in the Offering Circular, Attention: Secretary;
provided, however, that any notice to a Purchaser pursuant to
Section 8(c) hereof shall be delivered or sent by mail, telex or facsimile
transmission to such Purchaser at its address set forth in its Purchasers’
Questionnaire, or telex constituting such Questionnaire, which address will be
supplied to the Company by you upon request.  Any such statements, requests,
notices or agreements shall take effect upon receipt thereof.

 

13.           This Agreement shall be binding upon, and inure solely to the
benefit of, the Purchasers, the Company, and, to the extent provided in
Sections 8 and 10 hereof, the officers and directors of the Company and each
person who controls the Company, or any Purchaser, and their respective heirs,
executors, administrators, successors and assigns, and no other person shall
acquire or have any right under or by virtue of this Agreement. No purchaser of
any of the Notes from any Purchaser shall be deemed a successor or assign by
reason merely of such purchase.

 

14.           Time shall be of the essence of this Agreement.

 

18

--------------------------------------------------------------------------------


 

15.          This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

 

16.           The Company acknowledges and agrees that (i) the purchase and sale
of the Notes pursuant to this Agreement is an arm’s-length commercial
transaction between the Company, on the one hand, and the several Purchasers, on
the other, (ii) in connection therewith and with the process leading to such
transaction each Purchaser is acting solely as a principal and not the agent or
fiduciary of the Company, (iii) no Purchaser has assumed an advisory or
fiduciary responsibility in favor of the Company with respect to the offering
contemplated hereby or the process leading thereto (irrespective of whether such
Purchaser has advised or is currently advising the Company on other matters) or
any other obligation to the Company except the obligations expressly set forth
in this Agreement and (iv) the Company has consulted its own legal and financial
advisors to the extent it deemed appropriate.  The Company agrees that it will
not claim that the Purchasers, or any of them, has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to the Company, in
connection with such transaction or the process leading thereto.

 

17.           This Agreement supersedes all prior agreements and understandings
(whether written or oral) between the Company and the Purchasers, or any of
them, with respect to the subject matter hereof.

 

18.           The Company and each of the Purchasers hereby irrevocably waive,
to the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

19.           Notwithstanding anything herein to the contrary, the Company (and
the Company’s employees, representatives, and other agents) are authorized to
disclose to any and all persons, the tax treatment and tax structure of the
potential transaction and all materials of any kind (including tax opinions and
other tax analyses) provided to the Company relating to that treatment and
structure, without the Purchasers’ imposing any limitation of any kind. However,
any information relating to the tax treatment and tax structure shall remain
confidential (and the foregoing sentence shall not apply) to the extent
necessary to enable any person to comply with securities laws. For this purpose,
“tax treatment” means U.S. federal and state income tax treatment, and “tax
structure” is limited to any facts that may be relevant to that treatment.

 

20.           This Agreement may be executed by any one or more of the parties
hereto in any number of counterparts, each of which shall be deemed to be an
original, but all such respective counterparts shall together constitute one and
the same instrument.

 

[Signature page follows.]

 

19

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding, please sign and
return to us one for the Company and each of you plus one for each counsel
counterparts hereof, and upon the acceptance hereof by you, on behalf of each of
the Purchasers, this letter and such acceptance hereof shall constitute a
binding agreement between each of the Purchasers and the Company.  It is
understood that your acceptance of this letter on behalf of each of the
Purchasers is pursuant to the authority set forth in a form of Agreement among
Purchasers, the form of which shall be submitted to the Company for examination
upon request, but without warranty on your part as to the authority of the
signers thereof.

 

 

Very truly yours,

 

 

 

Pogo Producing Company

 

 

 

 

 

By:

/s/ James P. Ulm, II

 

 

James P. Ulm, II

 

 

Senior Vice President and

 

 

Chief Financial Officer

 

 

 

 

Accepted as of the date hereof:

 

 

 

Goldman, Sachs & Co.

 

As representative of the several Purchasers

 

named in Schedule I hereto,

 

 

 

 

 

/s/ Goldman, Sachs & Co.

 

 

(Goldman, Sachs & Co.)

 

 

20

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Purchaser

 

Principal
Amount of
Notes to be
Purchased

 

Goldman, Sachs & Co.

 

$

250,000,000

 

Banc of America Securities LLC

 

50,000,000

 

Citigroup Global Markets Inc.

 

50,000,000

 

Harris Nesbitt Corp.

 

50,000,000

 

BNP Paribas Securities Corp.

 

25,000,000

 

Scotia Capital (USA) Inc.

 

25,000,000

 

TD Securities (USA) LLC

 

25,000,000

 

Wachovia Capital Markets, LLC

 

25,000,000

 

 

 

 

 

Total

 

$

500,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Name of Designated Subsidiary

 

Jurisdiction of Its Organization

 

North Central Oil Corporation

 

Delaware

 

Pogo Panhandle 2004, L.P.

 

Texas

 

Pogo Producing (Texas Panhandle) Company

 

Texas

 

Pogo Energy, Inc.

 

Texas

 

 

--------------------------------------------------------------------------------


 

ANNEX I

 

(1)           The Notes have not been and will not be registered under the Act
and may not be offered or sold within the United States or to, or for the
account or benefit of, U.S. persons except in accordance with Regulation S under
the Act or pursuant to an exemption from the registration requirements of the
Act.  Each Purchaser represents and agrees that it has offered and sold the
Notes, and will offer and sell the Notes (i) as part of their distribution at
any time and (ii) otherwise until 40 days after the later of the commencement of
the offering and the Time of Delivery (the “restricted period”), only in
accordance with Rule 903 of Regulation S or Rule 144A under the Act. 
Accordingly, each Purchaser agrees that neither it, its affiliates nor any
persons acting on its or their behalf has engaged or will engage in any directed
selling efforts with respect to the Notes, and it and they have complied and
will comply with the offering restriction requirements of Regulation S.  Each
Purchaser agrees that, at or prior to confirmation of sale of Notes (other than
a sale pursuant to Rule 144A), it will have sent to each distributor, dealer or
person receiving a selling concession, fee or other remuneration that purchases
Notes from it during the restricted period a confirmation or notice to
substantially the following effect:

 

“The Notes covered hereby have not been registered under the U.S. Securities Act
of 1933 (the “Securities Act”) and may not be offered and sold within the United
States or to, or for the account or benefit of, U.S. persons (i) as part of
their distribution at any time or (ii) otherwise until 40 days after the later
of the commencement of the offering and the closing date, except in either case
in accordance with Regulation S (or Rule 144A if available) under the Securities
Act.  Terms used above have the meaning given to them by Regulation S.”

 

Terms used in this paragraph have the meanings given to them by Regulation S.

 

Each Purchaser further agrees that it and each of its affiliates has not entered
and will not enter into any contractual arrangement with respect to the
distribution or delivery of the Notes, except with its affiliates or with the
prior written consent of the Company.

 

In addition,

 

(A)          except to the extent permitted under U.S. Treas. Reg.
§ 1.163-5(c)(2)(i)(D) (the “D Rules”), (i) each Purchaser agrees that it has not
offered or sold, and during the restricted period will not offer or sell, Notes
in bearer form to a person who is within the United States or its possessions or
to a U.S. person, and (ii) it has not delivered and will not deliver within the
United States or its possessions definitive Notes in bearer form that are sold
during the restricted period;

 

(B)           each Purchaser represents and agrees that it has, and throughout
the restricted period will have, in effect procedures reasonably designed to
ensure that its employees or agents who are directly engaged in selling Notes in
bearer form are aware that such Notes may not be offered or sold during the
restricted period to a person who is within the United States or its possessions
or to a United States person, except as permitted by the D Rules;

 

(C)           if it is a United States person, each such Purchaser represents
that it is acquiring the Notes in bearer form for purposes of resale in
connection with their original

 

I-1

--------------------------------------------------------------------------------


 

issuance and if it retains Notes in bearer form for its own account, it will
only do so in accordance with the requirements of U.S. Treas. Reg.
§ 1.163-5(c)(2)(i)(D)(6); and

 

(D)          with respect to each affiliate that acquires from it Notes in
bearer form for the purpose of offering or selling such Notes during the
restricted period, such Purchaser either (i) repeats and confirms the
representations and agreements contained in clauses (A), (B) and (C) on its
behalf or (ii) agrees that it will obtain from such affiliate for the Company’s
benefit the representations and agreements contained in clauses (A), (B) and
(C).

 

Terms used in this paragraph have the meanings given to them by the United
States Internal Revenue Code and regulations thereunder, including the D Rules.

 

(2)           Notwithstanding the foregoing, Notes in registered form may be
offered, sold and delivered by the Purchasers in the United States and to
U.S. persons pursuant to Section 3 of this Agreement without delivery of the
written statement required by paragraph (1) above.

 

(3)           Each Purchaser represents, warrants and agrees that: (i) it has
only communicated or caused to be communicated and will only communicate or
cause to be communicated any invitation or inducement to engage in investment
activity (within the meaning of section 21 of the Financial Services and Markets
Act 2000 (“FSMA”)) received by it in connection with the issue or sale of any
Notes in circumstances in which section 21(1) of the FSMA does not apply to the
Company; and (ii) it has complied and will comply with all applicable provisions
of the FSMA with respect to anything done by it in relation to the Notes in,
from or otherwise involving the United Kingdom.

 

(4)           In relation to each Member State of the European Economic Area
which has implemented the Prospectus Directive (each, a “Relevant Member
State”), each Purchaser represents, warrants and agrees that with effect from
and including the date on which the Prospectus Directive is implemented in that
Relevant Member State (the “Relevant Implementation Date”) it has not made and
will not make an offer of Notes to the public in that Relevant Member State
prior to the publication of a prospectus in relation to the Notes which has been
approved by the competent authority in that Relevant Member State or, where
appropriate, approved in another Relevant Member State and notified to the
competent authority in that Relevant Member State, all in accordance with the
Prospectus Directive, except that it may, with effect from and including the
Relevant Implementation Date, make an offer of Notes to the public in that
Relevant Member State at any time:

 

(a)           to legal entities which are authorized or regulated to operate in
the financial markets or, if not so authorized or regulated, whose corporate
purpose is solely to invest in securities;

 

(b)           to any legal entity which has two or more of (1) an average of at
least 250 employees during the last financial year; (2) a total balance sheet of
more than €43,000,000 and (3) an annual net turnover of more than €50,000,000,
as shown in its last annual or consolidated accounts; or

 

(c)           in any other circumstances which do not require the publication by
the Issuer of a prospectus pursuant to Article 3 of the Prospectus Directive.

 

I-2

--------------------------------------------------------------------------------


 

For the purposes of this provision, the expression an “offer of Notes to the
public” in relation to any Notes in any Relevant Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the Notes to be offered so as to enable an investor to
decide to purchase or subscribe the Notes, as the same may be varied in that
Relevant Member State by any measure implementing the Prospectus Directive in
that Relevant Member State, and the expression “Prospectus Directive” means
Directive 2003/71/EC and includes any relevant implementing measure in each
Relevant Member State.

 

(5)           Each Purchaser agrees that it will not offer, sell or deliver any
of the Notes in Hong Kong, Singapore, Japan or any other jurisdiction outside
the United States except under circumstances (including those described in the
“Underwriting” section of the Offering Circular in relation to Hong Kong,
Singapore and Japan) that will result in compliance with the applicable laws
thereof, and that it will take at its own expense whatever action is required to
permit its purchase and resale of the Notes in such jurisdictions.  Each
Purchaser understands that no action has been taken to permit a public offering
in any jurisdiction outside the United States where action would be required for
such purpose.  Each Purchaser agrees not to cause any advertisement of the Notes
to be published in any newspaper or periodical or posted in any public place and
not to issue any circular relating to the Notes, except in any such case with
Goldman, Sachs & Co.’s express written consent and then only at its own risk and
expense.

 

I-3

--------------------------------------------------------------------------------


 

Exhibit A-1

 

FORM OF OPINION OF BAKER BOTTS L.L.P.
TO BE DELIVERED PURSUANT TO
SECTION 7(b)(i)

 

(i)            The Company has been duly incorporated and is validly existing as
a corporation in good standing under the laws of the State of Delaware.

 

(ii)           The Company has corporate power and authority to own its
properties and to conduct its business as described in the Offering Circular and
to enter into and perform its obligations under the Purchase Agreement and the
Registration Rights Agreement.

 

(iii)          The Purchase Agreement and the Registration Rights Agreement have
been duly authorized, executed and delivered by the Company.

 

(iv)          The Indenture has been duly authorized, executed and delivered by
the Company and (assuming the due authorization, execution and delivery thereof
by the Trustee) constitutes a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency (including, without
limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or other similar laws relating to or affecting enforcement of
creditors’ rights generally, or by general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law).

 

(v)           The Notes have been duly authorized by the Company, each global
certificate representing the Notes is in the form contemplated by the Indenture
and has been duly executed by the Company and, when such global certificate has
been authenticated by the Trustee in the manner provided in the Indenture
(assuming the due authorization, execution and delivery of the Indenture by the
Trustee) and the Notes have been delivered through the facilities of DTC against
payment of the purchase price therefor, the Notes will constitute valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers), reorganization, moratorium or other similar laws relating
to or affecting enforcement of creditors’ rights generally, or by general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law), and will be entitled to the benefits of the
Indenture.

 

(vi)          The Notes, the Indenture and the Registration Rights Agreement
conform, as to legal matters, in all material respects to the descriptions
thereof contained in the Offering Circular, and the statements set forth in the
Offering Circular under the caption “Certain United States Federal Income Tax
Considerations” insofar as they purport to describe the provisions of the law
referred to therein are complete, accurate and fair in all material respects.

 

(vii)         No authorization, approval, consent or order of any court or
governmental authority or agency other than such as have been obtained or made
or as may be required under the applicable securities laws of the various
jurisdictions in which the Notes will be offered or sold (as to which we express
no opinion) is required to be obtained by the Company in connection with the due
authorization, execution and delivery of the Purchase Agreement or the due
execution, delivery or performance of the Indenture by the Company or for the
offering, issuance, sale or delivery of the Notes to the Purchasers or the
initial resale of the Notes by the Purchasers in accordance with the Purchase
Agreement.

 

A-1-1

--------------------------------------------------------------------------------


 

(viii)        Assuming the accuracy of the representations and warranties of the
Company and the Purchasers as to matters of fact contained in the Purchase
Agreement, the performance by them of the agreements contained therein and
compliance with the related procedures set forth in the Offering Circular, it is
not necessary in connection with the offer, sale and initial resale of the Notes
in the manner contemplated by the Purchase Agreement and the Offering Circular
to register the Notes under the Act or to qualify the Indenture under the Trust
Indenture Act.

 

(ix)           The Company is not an “investment company,” as such term is
defined in the 1940 Act.

 

We have participated in conferences with certain officers and representatives of
the Company, representatives of the Purchasers, counsel to the Purchasers and
representatives of the independent public accountants of the Company at which
the contents of the Offering Circular and related matters were discussed. 
Although we have not undertaken to determine independently, are not passing upon
and do not assume any responsibility for the accuracy, completeness or fairness
of the statements contained or incorporated by reference in the Offering
Circular, we advise you that, on the basis of the foregoing, no facts have come
to our attention that have caused us to believe that the Offering Circular
(other than the reserve information, financial statements (including the notes
and schedules thereto and auditors’ reports thereon), and other financial data
included or incorporated by reference in the Offering Circular and the exhibits
to the documents incorporated by reference therein, as to which we have not been
asked to comment), as of its date or as of the date hereof, contained or
contains any untrue statement of a material fact or omitted or omits to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

The opinions set forth above are limited in all respects to matters of the laws
of the State of Texas, the General Corporation Law of the State of Delaware, the
contract law of the State of New York and the applicable federal laws of the
United States, each as in effect on the date hereof.

 

 

In rendering such opinion, such counsel may rely as to matters of fact (but not
as to legal conclusions), to the extent they deem proper, on certificates of
responsible officers of the Company and public officials. Such opinion may
include a statement that any tax advice embodied therein is not intended or
written to be used, and cannot be used, by any taxpayer for the purpose of
avoiding penalties that may be imposed on the taxpayer, that it was written to
support the promotion or marketing of the Notes, and that any affected taxpayer
should seek advice based on the taxpayer’s particular circumstances from an
independent tax advisor. Such opinion shall not state that it is to be governed
or qualified by, or that it is otherwise subject to, any treatise, written
policy or other document relating to legal opinions, including, without
limitation, the Legal Opinion Accord of the ABA Section of Business Law (1991).

 

A-1-2

--------------------------------------------------------------------------------


 

Exhibit A-2

 

FORM OF OPINION OF MICHAEL J. KILLELEA
TO BE DELIVERED PURSUANT TO
SECTION 7(b)(ii)

 

(i)            The Company is duly qualified as a foreign corporation to
transact business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect.

 

(ii)           The shares of issued and outstanding capital stock of the Company
have been duly authorized and validly issued and are fully paid and
nonassessable, and none of the outstanding shares of capital stock of the
Company was issued in violation of the preemptive or other similar rights of any
securityholder of the Company.

 

(iii)          Each Designated Subsidiary has been duly formed or incorporated
and is validly existing as a corporation or other business entity in good
standing under the laws of the jurisdiction of its formation or incorporation,
has corporate, partnership or company power and authority to own, lease and
operate its properties and to conduct its business as described in the Offering
Circular and is duly qualified as a foreign corporation or other business entity
to transact business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect; and all of
the issued and outstanding capital stock or equivalent equity interests of each
Designated Subsidiary have been duly authorized and validly issued, are fully
paid and non-assessable and (except for directors’ qualifying shares or shares
representing an immaterial equity interest that are required under the laws of
any foreign jurisdiction to be owned by others, and except as set forth in the
Offering Circular) are owned by the Company, directly or through subsidiaries,
free and clear of any security interest, mortgage, pledge, lien, encumbrance or
claim.

 

(iv)          The documents filed with the Commission pursuant to the Exchange
Act that are incorporated by reference in the Offering Circular (other than the
financial statements, including the notes thereto and auditors’ reports thereon,
other financial information and reserve information and supporting schedules
therein, as to which I express no opinion), when filed with the Commission,
complied as to form in all material respects with the requirements of the
Exchange Act and the rules and regulations of the Commission thereunder.

 

(v)           There is not pending or, to my knowledge, threatened any action,
suit, proceeding, inquiry or investigation, to which the Company or any
subsidiary is a party, or to which the property of the Company or any subsidiary
thereof is subject, before or brought by any court or governmental agency or
body, which might reasonably be expected to result in a Material Adverse Effect,
or which might reasonably be expected to materially and adversely affect the
ability of the Company to consummate the transactions contemplated in the
Purchase Agreement or the performance by the Company of its obligations
thereunder or the transactions contemplated by the Offering Circular.

 

(vi)          The execution, delivery and performance of the Purchase Agreement,
the Indenture, the Registration Rights Agreement and the Notes and the
consummation of the transactions contemplated in the Purchase Agreement, the
Registration Rights Agreement and in the Offering Circular (including the use of
the proceeds from the sale of the Notes as

 

A-2-1

--------------------------------------------------------------------------------


 

described in the Offering Circular under the caption “Use of Proceeds”) and
compliance by the Company with its obligations under the Purchase Agreement, the
Registration Rights Agreement, the Indenture and the Notes will not, whether
with or without the giving of notice or lapse of time or both, conflict with or
constitute a breach of, or default or Repayment Event under or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or any subsidiary thereof pursuant to any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or any
other agreement or instrument, known to me, to which the Company or its
subsidiaries is a party or by which it or any of them may be bound, or to which
any of the property or assets of the Company or any subsidiary thereof is
subject (except for such conflicts, breaches, Repayment Events, defaults, liens,
charges or encumbrances that would not have a Material Adverse Effect), nor will
such action result in any violation of the provisions of the charter, by-laws or
other governing document, as applicable, of the Company or its subsidiaries, or
any applicable law, statute, rule, regulation, judgment, order, writ or decree,
known to me (other than federal and state securities or blue sky laws, as to
which I express no opinion), of any government, government instrumentality or
court, domestic or foreign, having jurisdiction over the Company or any of its
subsidiaries or any of their respective properties, assets or operations.

 

In addition, I have participated in conferences with certain officers and
representatives of the Company, representatives of the Purchasers, counsel to
the Purchasers and representatives of the independent public accountants of the
Company at which the contents of the Offering Circular and related matters were
discussed. Although I have not undertaken to determine independently, am not
passing upon and do not assume any responsibility for the accuracy, completeness
or fairness of the statements contained or incorporated by reference in the
Offering Circular, I advise you that, on the basis of the foregoing, no facts
have come to my attention that have caused me to believe that the Offering
Circular (other than the reserve information, financial statements (including
the notes and schedules thereto and auditors’ reports thereon), other financial
data included or incorporated by reference in the Offering Circular and the
exhibits to the documents incorporated by reference therein, as to which I have
not been asked to comment), as of its date or as of the date hereof, contained
or contains any untrue statement of a material fact or omitted or omits to state
a material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

The opinions set forth above are limited in all respects to matters of the laws
of the State of Texas, the General Corporation Law of the State of Delaware and
the applicable federal laws of the United States, each as in effect on the date
hereof.

 

 

In rendering such opinion, such counsel may rely as to matters of fact (but not
as to legal conclusions), to the extent he deems proper, on certificates of
responsible officers of the Company and public officials.  Such opinion shall
not state that it is to be governed or qualified by, or that it is otherwise
subject to, any treatise, written policy or other document relating to legal
opinions, including, without limitation, the Legal Opinion Accord of the ABA
Section of Business Law (1991).

 

A-2-2

--------------------------------------------------------------------------------